DETAILED ACTION
Response to Amendment
Receipt of applicant's amendment on July 12, 2022 is acknowledged.  Claims 1-3 and 5-20 are pending.  Claims 1, 5-7, 9, 11, 13, 14, and 17-20 have been amended.  Claims 4 and 21 have been canceled. 
The indicated allowability of claims 6, 7, 9, 11 and 14 is withdrawn in view of the reference(s) to VAN GHELUWE et al (US 2016/0273723 A1) in view of HOLBERT et al (US 10,022,556 B1).  Rejections based on these cited reference(s) follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN GHELUWE et al (US 2016/0273723 A1).  
Regarding claim 5, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”), the control element (¶0034) configured to vary brightness of light output (¶0056 describes “each recess wall consists of a single rectangular light emitting segment that can be switched on or off or can be dimmed to a value between 0% and 100% of the maximum light intensity”) from a first portion (Fig.4 shows bright portion as sidewalls 14a and 14b described in ¶0060 as “two adjacent walls can be switched on, such as side walls 14a and 14b”) of a sidewall (Figs.3-4 show side walls 14a, 14b, 14c, 14d) of a light fixture (Figs.2-3 show a lighting system applied to an artificial skylight comprising, in particular, four adjacent rectangular side walls 14a, 14b, 14c, 14d shown in Figures 3-4 that are being viewed as at least four portions of a whole sidewall assembly that form a recess about a space in the ceiling structure and where lighting arrangements are provided for each of all four side walls so that light that can be switched on or off or can be dimmed to a value between 0% and 100% of the maximum light intensity as described in ¶s0054-0056 and ¶0059-0061) and/or brightness of light output from a second portion (Fig.4 shows darkened side walls 14c and 14d described in ¶0060 as “The recess walls that are switched off (14c and 14d in this example) can also be merely dimmed to a lower intensity than the recess side wall light sources that are switched on to a higher intensity”) of the sidewall (Figs.3-4 show side walls 14a, 14b, 14c, 14d) of the fixture, wherein the sidewall (14a, 14b, 14c, 14d) defines a space (Figs.3-4 show a center space formed by side walls 14a-14d), and the sidewall extends around the space (Figs.3-4).
Regarding claim 6, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”, Fig.9 shows controller 90 described in ¶s0092-0099), the control element (¶0034, 90 in Fig.9) configured to vary brightness of light output (¶s0070-0072 describes “For a more realistic replication of the illumination provided by the sun, light sources having multiple segments can be used, that can be individually addressed (switched on/off/dimmed). FIG. 5 shows a side wall design in the form of a rectangular light emitting area formed from two independently controllable triangular light emitting areas 50, 52. When both segments are switched on, the wall is emitting light homogeneously, while if only one segment 50 is switched on and the other segment 52 is dimmed or switched off, a sharp edged pattern is created which replicates the effect of the sun in a certain position”) from a first portion (50 in Fig.5) of a sidewall (14a or 14b in Fig.5) of a light fixture (Figs.2-3 show a lighting system applied to an artificial skylight comprising, in particular, four adjacent rectangular side walls 14a, 14b, 14c, 14d shown in Figures 3-4 that are being viewed as at least four portions of a whole sidewall assembly that form a recess about a space in the ceiling structure and where lighting arrangements are provided for each of all four side walls so that light that can be switched on or off or can be dimmed to a value between 0% and 100% of the maximum light intensity as described in ¶s0054-0056 and ¶0059-0061) and/or brightness of light output from a second portion (52 in Fig.5) of the sidewall (14a or 14b in Fig.5) of the fixture, wherein the control element (¶0034, 90 in Fig.9) varies brightness of light output (¶s0070-0072) from the first portion (50 in Fig.5) of the sidewall (14a or 14b in Fig.5) and/or the brightness of light output from the second portion (52 in Fig.5) of the sidewall (14a or 14b in Fig.5) to mimic movement of the sun (¶s0073-0074 describes “the emulated direction of incident sunlight will have the triangular illumination pattern”, or ¶0081 describing “so that the movement of the sun can be emulated” with regards to “The triangular arrangement of FIG. 8(b) has the rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas 70,72,74,76,78 and 80, each having an apex at one corner of the rectangular area”).
Regarding claim 7, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”, Fig.9 shows controller 90 described in ¶s0092-0099), the control element (¶0034, 90 in Fig.9) configured to vary brightness of light output (¶0081 describes “The triangular arrangement of FIG. 8(b) has the rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas 70,72,74,76,78 and 80, each having an apex at one corner of the rectangular area”) from a first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of a sidewall (Fig.8(b)) of a light fixture (Fig.8(b)) and/or brightness of light output from a second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall (Fig.8(b)) of the light fixture (Fig.8(b)), wherein the control element (¶0034, 90 in Fig.9) is configured to adjust brightness of light exiting from the first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall (¶0082 describes “For emulating a low sun position, the directly illuminated side wall (facing the sun) can have one of the two rectangles illuminated at a higher intensity, whereas for a high sun position, both can be illuminated to the same intensity. Thus, the illumination pattern evolves as shown by the arrow, with the illuminated rectangular shape increasing in size as the sun rises (as shown by the arrow), but then decreasing in size as the sun sets”) and brightness of light exiting from the second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall based on the time of day (¶0028 describes “This means the lighting system can replicate the lines cast by the sun at different heights in the sky representing different times of day” directed to the embodiment of  “two side walls can each comprise a rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas, each having an apex at one corner of the rectangular area”).
Regarding claim 9, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”, Fig.9 shows controller 90 described in ¶s0092-0099), the control element (¶0034, 90 in Fig.9) configured to vary brightness of light output (¶0081 describes “The triangular arrangement of FIG. 8(b) has the rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas 70,72,74,76,78 and 80, each having an apex at one corner of the rectangular area”) from a first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of a sidewall (Fig.8(b)) of a light fixture (Fig.8(b)) and/or brightness of light output from a second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall (Fig.8(b)) of the light fixture (Fig.8(b)), wherein the control element (¶0034, 90 in Fig.9) is configured to adjust brightness (¶0082 describes “For emulating a low sun position, the directly illuminated side wall (facing the sun) can have one of the two rectangles illuminated at a higher intensity, whereas for a high sun position, both can be illuminated to the same intensity. Thus, the illumination pattern evolves as shown by the arrow, with the illuminated rectangular shape increasing in size as the sun rises (as shown by the arrow), but then decreasing in size as the sun sets”) and color point (¶s0085-0086 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise.  In this case, the light intensity of the artificial skylight panel can be synchronized with the control of the light emitting areas of the side walls. The skylight panel can have very low intensity when the recess side walls are red, increasing up to full intensity (or a user-defined maximum intensity) as the recess color turns to white. During the day, changes in color temperature (warm to cool white) can also change the appearance of the artificial skylight”) of light exiting from the first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall and brightness and color point (¶s0085-0086 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise.  In this case, the light intensity of the artificial skylight panel can be synchronized with the control of the light emitting areas of the side walls. The skylight panel can have very low intensity when the recess side walls are red, increasing up to full intensity (or a user-defined maximum intensity) as the recess color turns to white. During the day, changes in color temperature (warm to cool white) can also change the appearance of the artificial skylight”) of light exiting from the second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, based on the time of day (¶0028 describes “This means the lighting system can replicate the lines cast by the sun at different heights in the sky representing different times of day” directed to the embodiment of  “two side walls can each comprise a rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas, each having an apex at one corner of the rectangular area”).
Regarding claim 11, VAN GHELUWE discloses the control element (¶0034, 90 in Fig.9) configured to adjust brightness (¶0082 describes “For emulating a low sun position, the directly illuminated side wall (facing the sun) can have one of the two rectangles illuminated at a higher intensity, whereas for a high sun position, both can be illuminated to the same intensity. Thus, the illumination pattern evolves as shown by the arrow, with the illuminated rectangular shape increasing in size as the sun rises (as shown by the arrow), but then decreasing in size as the sun sets”) and color point (¶s0085-0086 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise.  In this case, the light intensity of the artificial skylight panel can be synchronized with the control of the light emitting areas of the side walls. The skylight panel can have very low intensity when the recess side walls are red, increasing up to full intensity (or a user-defined maximum intensity) as the recess color turns to white. During the day, changes in color temperature (warm to cool white) can also change the appearance of the artificial skylight”) of light output from the first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall and brightness and brightness and color point of light output from the second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, to mimic movement of the sun (¶s0073-0074 describes “the emulated direction of incident sunlight will have the triangular illumination pattern”, or ¶0081 describing “so that the movement of the sun can be emulated” with regards to “The triangular arrangement of FIG. 8(b) has the rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas 70,72,74,76,78 and 80, each having an apex at one corner of the rectangular area”). 
Regarding claim 13, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”, Fig.9 shows controller 90 described in ¶s0092-0099), the control element (¶0034, 90 in Fig.9) configured to vary color point (¶0090 describes “The lighting provided by the side walls of the invention can also be chosen to enhance the effect of an artificial skylight which is being controlled to provide a moonlight or starlight. This enhancement can for example comprise control of the color of the light emitted (or reflected) by the side walls, or even to provide a shadow effect as may be perceived from a strongly moonlit sky.”) of light exiting from a first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of a sidewall and a color point (¶s0085 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise”) of light exiting from a second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, based on the time of day (¶0028 describes “This means the lighting system can replicate the lines cast by the sun at different heights in the sky representing different times of day” directed to the embodiment of  “two side walls can each comprise a rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas, each having an apex at one corner of the rectangular area”), wherein the sidewall (as light panels 22 in Fig.2 described in ¶0054 or sidewalls 14a, 14b, 14c, 14d of Figs.3-4 described in ) defines a space (Figs.3-4 show a center space formed by side walls 14a-14d), and the sidewall extends around the space (Figs.3-4).
Regarding claim 14, VAN GHELUWE discloses the control element (¶0034, 90 in Fig.9) configured to vary color point (¶0090 describes “The lighting provided by the side walls of the invention can also be chosen to enhance the effect of an artificial skylight which is being controlled to provide a moonlight or starlight. This enhancement can for example comprise control of the color of the light emitted (or reflected) by the side walls, or even to provide a shadow effect as may be perceived from a strongly moonlit sky.”) of light exiting from a first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of a sidewall and a color point (¶s0085 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise”) of light exiting from a second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, based on the time of day (¶0028 describes “This means the lighting system can replicate the lines cast by the sun at different heights in the sky representing different times of day” directed to the embodiment of  “two side walls can each comprise a rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas, each having an apex at one corner of the rectangular area”), wherein the control element (¶0034, 90 in Fig.9) adjusts a color point (¶s0085-0086 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise.  In this case, the light intensity of the artificial skylight panel can be synchronized with the control of the light emitting areas of the side walls. The skylight panel can have very low intensity when the recess side walls are red, increasing up to full intensity (or a user-defined maximum intensity) as the recess color turns to white. During the day, changes in color temperature (warm to cool white) can also change the appearance of the artificial skylight”) of light exiting from the first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall and a color point (¶s0085-0086) of light exiting from the second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, to mimic movement of the sun (¶s0073-0074 describes “the emulated direction of incident sunlight will have the triangular illumination pattern”, or ¶0081 describing “so that the movement of the sun can be emulated” with regards to “The triangular arrangement of FIG. 8(b) has the rectangular light emitting area formed from a plurality of independently controllable triangular light emitting areas 70,72,74,76,78 and 80, each having an apex at one corner of the rectangular area”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VAN GHELUWE et al (US 2016/0273723 A1) in view of HOLBERT et al (US 10,022,556 B1).  
Regarding claim 8, VAN GHELUWE discloses a control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”), the control element (¶0034) configured to adjust brightness of light exiting (¶0056 describes “each recess wall consists of a single rectangular light emitting segment that can be switched on or off or can be dimmed to a value between 0% and 100% of the maximum light intensity”) from the first portion (Fig.4 shows bright portion as sidewalls 14a and 14b described in ¶0060 as “two adjacent walls can be switched on, such as side walls 14a and 14b”) of a sidewall (Figs.3-4 show side walls 14a, 14b, 14c, 14d) of a light fixture (Figs.2-3 show a lighting system applied to an artificial skylight comprising, in particular, four adjacent rectangular side walls 14a, 14b, 14c, 14d shown in Figures 3-4 that are being viewed as at least four portions of a whole sidewall assembly that form a recess about a space in the ceiling structure and where lighting arrangements are provided for each of all four side walls so that light that can be switched on or off or can be dimmed to a value between 0% and 100% of the maximum light intensity as described in ¶s0054-0056 and ¶0059-0061) and brightness of light output from the second portion (Fig.4 shows darkened side walls 14c and 14d described in ¶0060 as “The recess walls that are switched off (14c and 14d in this example) can also be merely dimmed to a lower intensity than the recess side wall light sources that are switched on to a higher intensity”) of the sidewall (Figs.3-4 show side walls 14a, 14b, 14c, 14d), except: according to repeating 24-hour cycle. 
Regarding claim 10, VAN GHELUWE discloses the control element (¶0034 describes “The system preferably has a controller, for controlling the light source of the transmitting or light generating area in synchronism with the lighting arrangement of the side wall or side walls”, Fig.9 shows controller 90 described in ¶s0092-0099) configured to adjust brightness (¶0082 describes “For emulating a low sun position, the directly illuminated side wall (facing the sun) can have one of the two rectangles illuminated at a higher intensity, whereas for a high sun position, both can be illuminated to the same intensity. Thus, the illumination pattern evolves as shown by the arrow, with the illuminated rectangular shape increasing in size as the sun rises (as shown by the arrow), but then decreasing in size as the sun sets”) and color point (¶s0085-0086 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise.  In this case, the light intensity of the artificial skylight panel can be synchronized with the control of the light emitting areas of the side walls. The skylight panel can have very low intensity when the recess side walls are red, increasing up to full intensity (or a user-defined maximum intensity) as the recess color turns to white. During the day, changes in color temperature (warm to cool white) can also change the appearance of the artificial skylight”) of light exiting from the first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall and brightness (¶0082) and color point (¶s0085-0086) of light exiting from the second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, except: according to a repeating 24-hour cycle. 
Regarding claim 15, VAN GHELUWE discloses the control element (¶0034, 90 in Fig.9) configured to vary color point (¶0090 describes “The lighting provided by the side walls of the invention can also be chosen to enhance the effect of an artificial skylight which is being controlled to provide a moonlight or starlight. This enhancement can for example comprise control of the color of the light emitted (or reflected) by the side walls, or even to provide a shadow effect as may be perceived from a strongly moonlit sky.”) of light exiting from a first portion (any one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of a sidewall and a color point (¶s0085 describes “Additional realism and/or an atmosphere effect can be obtained by using not only white light but also colored light. This can of course be achieved using RGB or RGBW LEDs. By way of example, a gradual change from red to yellow to white light can be provided in the morning to simulate sunrise”) of light exiting from a second portion (any other one of plural triangles 70, 72, 74, 76, and 78 in Fig.8(b)) of the sidewall, except: according to a repeating 24-hour cycle.
HOLBERT teaches in col.3 lines 46-65 and col.7 lines 14-36, a programmable solid state general illumination fixture that operates to adjust color temperature and intensity to simulate a practical diurnal cycle, and where the diurnal cycle is may be 24 or 25 hours for the purpose of helping regulate sleep cycles of astronauts in space or help treat sleep disorders of people on Earth. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the artificial skylight and sidewalls of plural portions with lighting arrangements of VAN GHELUWE to include operation through diurnal cycle of 24-25 hours and to continue repeated diurnal cycles of programmed illumination on the user subject for however long the subject needs to regulate or treat ongoing sleep cycles as taught by HOLBERT et al.


Allowable Subject Matter
Claims 1-3 and 17-20 are allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed for having been amended to incorporate limitations of former claim 4 indicated to be allowable subject matter for the reasons given in item 34 in page 10 of the Non-Final Office Action of April 13, 2022.  
Claims 2 and 3 are allowed for depending from allowed claim 1.
From claim 12, a light fixture comprising: a control element as recited in claim 5; a first light engine that emits light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14); and said sidewall, wherein from each of the first and second portions of the sidewall, light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) exits.
From claim 16, a light fixture comprising: a control element as recited in claim 13; a first light engine that emits light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.37, 0.34), (0.35, 0.38), (0.15, 0.20), and (0.20, 0.14); and said sidewall, wherein from each of the first and second portions of the sidewall, light that has x, y color coordinates which define a point on a 1931 CIE Chromaticity Diagram which is within an area with vertices having x, y coordinates of (0.29, 0.32), (0.32, 0.29), (0.41, 0.36), (0.48, 0.39), (0.48, 0.43), (0.40, 0.41), and (0.35, 0.38) exits.
Claim 17 is allowed for having been amended to incorporate limitations of former claim 21 indicated to be allowable subject matter for the reasons given in item 42 in page 11 of the Non-Final Office Action of April 13, 2022.  
Claims 18-20 are allowed for depending from allowed claim 17.


Response to Arguments
The indicated allowability of claims 6, 7, 9, 11 and 14 is withdrawn in view of the reference(s) to VAN GHELUWE et al (US 2016/0273723 A1) in view of HOLBERT et al (US 10,022,556 B1).  Rejections based on these cited reference(s) are set forth above.
Applicant’s amendment to claims 1, 5, and 13 with respect to the rejection(s) of claim(s) 1-3, 5 and 13 under SOOCH et al (US 9,795,000) in view of DIAS et al (US 9,392,660 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VAN GHELUWE et al (US 2016/0273723 A1).
Regarding claims 8, 10 and 15 rejected under 35 U.S.C. 103 as being unpatentable over SOOCH et al (US 9,795,000 B1) in view of DIAS et al (US 9,392,660 B2) as applied to claims 5 and 13 above, and further in view of HOLBERT et al (US 10,022,556 B1), this rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of VAN GHELUWE et al (US 2016/0273723 A1) in view of HOLBERT et al (US 10,022,556 B1).
Applicant’s amendment to claims 17-20 with respect to the rejection(s) of claim 19 rejected under 35 U.S.C. 103 as being unpatentable over ASHDOWN (WO 2008/146219 A1) in view of HOLBERT et al (US 10,022,556 B1) has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

October 5, 2022
AC